Mr. Justice Denison,
dissenting.
The question is whether the office of jury commissioner is a state office. I think this is settled by the case of People v. Higgins, 67 Colo. 441, 184 Pac. 365, following People v. *496Curley, 5 Colo. 412, 421, where it is said that if the duties of an officer concern the whole state he is a state officer even though elected or appointed for the city and though his powers are confined to local limits and however he is appointed and however paid; and that the administration of justice, the preservation of the public peace and the protection of the rights of the citizen, although confined to local agencies, are essentially matters of public concern.
The jury commissioner is engaged in the administration of justice and in the protection of the rights of the citizen as much as the water commissioner in People v. Higgins, the police magistrate or justice of the peace in People v. Curley or the division engineer in People v. Chew, 67 Colo. 394, 187 Pac. 513. He is therefore a state officer.
This conclusion is fortified by the fact that the civil service amendment, in defining the classified service expressly excepts from the category “classified civil service of the state” offices in substantially the same relation to the state as the office now in question, e. g., clerks of courts and stenographers. If- these were not offices in the civil service of the State there could be no occasion for exception.
The next point is that the commissioner is a “person appointed to perform judicial functions,” and so is excepted from the classified service.
The statute expressly provides that commissioners “shall be officers of the several courts of record of their respective counties.” (S. L. 1911, 480.) This, however, does not give him judicial functions, nor does it bring him within any of the exceptions expressed in the act; on the contrary, since some officers of the courts are expressly excepted from the classified service by the act, the conclusion is inevitable that court officers as such are not excepted.
Has he any judicial function? His powers are:
1. To administer oaths.
2. To keep a record of his proceedings.
3. To prepare a list of persons in his county qualified by law to serve as petit jurors.
*4974. To question by mail all persons whom he thinks qualified for jury duty.
5. To summon them for examination.
6. To examine them under oath as to the qualifications of themselves or others.
7. To prepare slips with name and address of every man on the list and put them in a box.
8. To attend at the drawing of the names from the box.
The only functions here mentioned which resemble judicial functions are the fifth and sixth. The third is a ministerial function (In re Virginia, 100 U. S. 348, 25 L. Ed. 676; Hamma v. People, 42 Colo. 401, 94 Pac. 326, 15 L. R. A. [N. S.] 621, 15 Ann. Cas. 655) formerly performed by. the county commissioners and is the real and substantial duty of the office of jury commissioner to which all the others are ancillary or incidental; the first, second, fourth and seventh are ordinary clerical duties and under the eighth, the commissioner, with other officials, attends merely as a witness to insure fair play.
The fifth function is to issue summons to any person whom he believes qualified; but the issue of summons is not a judicial act. Weil v. Geier, 61 Wis. 414, 416, 21 N. W. 246. So of other writs: Flournoy v. Jeffersonville, 17 Ind. 169, 79 Am. Dec. 468; Knowle’s Case, 8 Me. 71.
The serious question is whether the sixth, the power to hear witnesses under oath and determine from such evidence whether a name shall be put in the box, is a judicial power and. the exercise of it a judicial function.
In most of the cases on this point, cited by respondents, the question was whether the power of appointment by judges was unconstitutional because not within the judicial but rather the administrative department of the state government. The courts held that it was germane to the judicial department, and so constitutional, that the appointment of the commissioner was a constitutional act, because he was selected to aid the courts in performing their judicial functions and the selection of ,such aids appertains to the judicial department. This is far from holding that the *498commissioner is a person appointed to perform judicial functions, although some things said in those cases go to that extent. There are cases holding that certain ^functions are not judicial and so may be conferred by statute on officers not judicial, as DeCamp v. Archibald, 50 O. St. 618, 625, 35 N. E. 1056, 40 Am. St. Rep. 692.
A judicial function is an act performed by virtue of judicial powers. Judicial power is power to adjudicate, i. e., hear, consider and determine rights of parties and render a judgment, or some sort of a lawfully enforceable'decision thereon. People v. Simon, 176 Ill. 165, 170, 52 N. E. 910, 44 L. R. A. 801, 68 Am. St. Rep. 175; Durham v. Lewiston, 4 Greenl. (Me.) 140, 143; Sanders v. Cabaniss, 43 Ala. 173, 181.
Judicial power, properly so-called, must include the power to hear and determine, but not every one who may hear and determine has judicial power. People v. Colorado Title & Tr. Co., 65 Colo. 472, 178 Pac. 6; People v. Simon, 176 Ill. 170, 52 N. E. 910, 44 L. R. A. 801, 68 Am. St. Rep. 175; State v. Le Clair, 86 Me. 522, 528, 529, 30 Atl. 7; State v. Hawkins, 44 Ohio St. 98, 5 N. E. 228; Cameron v. Parker, 2 Okl. 277, 335, 38 Pac. 14.
The necessity of inquiry or determination of a fact before acting does not make the act a judicial one. People v. Colo. Title & Tr. Co., 65 Colo. 472, 178 Pac. 6; Merwin v. Boulder County, 29 Colo. 169, 174, 175, 67 Pac. 285; Sheely v. People, 54 Colo. 136, 139, 129 Pac. 201; Betts v. Dimon, 3 Cohn. 107, 109; Grider v. Tally, 77 Ala. 422, 425, 426, 54 Am. Rep. 65; Crane v. Camp, 12 Conn. 464; Flournoy v. Jeffersonville, 17 Ind. 169, 174, 79 Am. Dec. 468; State v. Le Clair, 86 Me. 522, 529, 30 Atl. 7.
The functions held not judicial include determination that a subordinate has been guilty of misconduct. Cameron v. Parker, 2 Okl. 277, 38 Pac. 14; that a pauper belongs in another state, Knowles’ Case, 8 Greenl. (Me.) 71; that liquor is stored in a building, State v. Le Clair, 86 Me. 522, 30 Atl. 7; that police commissioners are guilty of misconduct in office, State v. Hawkins, 44 Ohio St. 98, 5 N. E. *499228; that an affidavit in replevin is sufficient, Pennington v. Streight, 54 Ind. 376; also power to designate where fire escapes shall be put on a building, Arms v. Ayer, 192 Ill. 612, 61 N. E. 851, 58 L. R. A. 277, 85 Am. St. Rep. 357; and to grant or withhold a theatrical license, Armstrong v. Murphy, 65 App. Div. 126, 72 N. Y. Supp. 475; the clerical work of a county judge acting as his own clerk, Hamma v. People, 42 Colo. 401, 408, 409, 94 Pac. 326, 15 L. R. A. (N. S.) 621, 15 Ann. Cas. 655, quoting with approval In re Virginia, 100 U. S. 339, 342, 25 L. Ed. 676. Selection of jurors has also, by the highest authority, been said to be not a judicial function. In re Virginia, 100 U. S. 339-342, 25 L. Ed. 676, and passing, by county commissioners, on claims against the county, Merwin v. Boulder County, 29 Colo. 169, 174, 175, 67 Pac. 285.
If it is not a judicial act for a county judge to make up a jury list, how can it be for a jury commissioner? If it is a ministerial act for .county commissioners to hear evidence, and thereby determine a claim against the county, why is it not ministerial for a jury commissioner to hear evidence and determine whether a name shall go on the list?
The court still performs the judicial function of passing on the qualifications of the panel when drawn and of the jurors called for each case as it did when the county commissioners performed the duty now imposed on the jury commissioner.
These authorities force me to say that he does not perform judicial functions.